Title: From George Washington to Edward Carrington, 17 October 1796
From: Washington, George
To: Carrington, Edward


                        
                            Dear Sir,Mount Vernon 17th Oct. 1796.
                        
                        Your favor of the 10th instant has been received. Since the Refusal by General Wood of the Office of Surveyor Genl, it has been offered to General Rufus Putnam, whom it is presumed will accept it.I do not recollect that Colo. Heths name was ever presented to me for this Office—If it had, and any assurance could have been given of his scientific qualifications, he would have been an eligible character in my estimation.As it has always been my aim to fill Offices with the most suitable characters I could obtain, the aid of my friends to accomplish this desirable object, has (where characters were unknown to me) always been required; and the opinion of no one has been more acceptable than yours. With very great esteem & regard I am—Dear Sir Yr obedt & Affecte Servt
                        
                            G. Washington
                        
                    